George, J.
A petition for habeas corpus was brought by a mother against the father, to have the custody of their minor child awarded to her. On July 26, 1919, the judge of the superior court, to whom the petition, was addressed, heard the case, and on July 31, 1919, rendered judgment awarding the custody of the child to the mother. Thereupon the father sued out a bill of exceptions complaining of this judgment. The bill of exceptions was certified on August 13, 1919. The evidence is not embodied in the bill of exceptions, but an approved brief of the same is specified as a part of the record. The writ of error was received and filed in the Supreme Court on August 23, 1919. On August 28, 1919, a brief of the evidence was filed in the office of the clerk of the trial court, and was by him transmitted to the Supreme Court. It appears that this brief of the evidence was not approved until August 26, 1919. Held, that the brief of the evidence can not be considered by this court. The trial judge was without authority to approve the brief of evidence after the bill of exceptions had been certified. Simpson v. Simpson, 138 Ga. 204 (75 S. E. 98). And as the only questions raised by the assignments of error are dependent for determination upon the brief of the evidence, the judgment of the court below must be affirmed.

Judgment affirmed.


All the Justices concur, except Beck, P. J., absent on account of sickness.